Citation Nr: 0318222	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  02-03 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a chronic liver 
disorder.

3.  Entitlement to service connection for a chronic colon 
disorder.

4.  Entitlement to an increased rating from an original grant 
of service connection for hepatitis, currently evaluated as 
10 percent disabling.

5.  Entitlement to an increased rating for peptic ulcer 
disease with vagotomy and pyloroplasty, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
December 1973.

This case comes before the Board of Veterans' Appeals (Board) 
from rating a decision rendered in January 2001 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), wherein claims for service 
connection for PTSD, a chronic liver disorder, and a chronic 
colon disorder, and for an increased rating for peptic ulcer 
disease, were each denied, and wherein service connection for 
hepatitis was granted and assigned a 10 percent rating as of 
November 26, 1999, the date of receipt of the veteran's 
claim.  This appeal ensued.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law, whereby the obligations of 
VA with respect to the duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim were redefined.  
The VCAA established an enhanced duty to notify the claimant 
as to the information and evidence necessary for claim 
substantiation.  In the instant case, the veteran was 
apprised of the evidence and information needed, and the 
obligations of VA and a claimant under the VCAA, by means of 
a letter from the Board dated in March 2003.  This letter, 
however, does not satisfy the procedures for VCAA notice 
subsequently identified by the U.S. Federal Court in DAV v. 
Principi, 327 F.3d 1339 (Fed. Cir. 2003).  This case must 
therefore be remanded for the RO to accomplish the requisite 
actions.

The Board is also of the opinion that additional development 
of the evidence must be accomplished.  A review of the 
veteran's claims file reveals that his service-connected 
peptic ulcer disease was most recently evaluated for VA 
rating purposes in October 2000, and that his service-
connected hepatitis was most recently evaluated for such 
purposes in January 2000.  The Board finds that the reports 
of more contemporaneous examinations would be helpful.  In 
addition, the Board notes that the veteran has alleged that 
chronic liver and colon disorders are the product of his 
service-connected peptic ulcer disease.  The report of a VA 
examination, wherein the question of a nexus between his 
peptic ulcer disease and chronic liver and colon disorders is 
addressed, would likewise be helpful.

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO is to advise the veteran, by 
means of a letter, as to his and VA's 
obligations under the VCAA, to include, 
but not necessarily limited to:

	a) VA's duty to notify him;

	b) VA's duty to assist him, to 
include what VA will accomplish and what 
he must do to assist in the development 
of his claims;

	c) When and where to send 
information or evidence; and 

	d) Who to contact at VA if he has 
any questions.

2.  The veteran should be accorded the 
following VA examinations:

a) an examination by the appropriate 
specialist in order to ascertain the 
severity of the veteran's peptic ulcer 
disease with vagotomy and pyloroplasty.  
In particular, the examiner should 
identify the nature and frequency of the 
veteran's symptoms, to include but not 
necessarily limited to the duration of 
recurrent episodes, and the manifestation 
of any weight loss, anemia, vomiting, 
hematemesis or melena, along with any 
impairment resulting from surgical 
scarring.  

b) an examination by the appropriate 
specialist in order to ascertain the 
severity of the veteran's hepatitis.  In 
particular, the examiner should identify 
the nature and frequency of the veteran's 
symptoms, to include but not necessarily 
limited to the nature and extent of 
incapacitating episodes, the need for 
medication, and the manifestation of 
fatigue, malaise, anorexia, weight loss, 
or nausea.  

	c) Examinations by the appropriate 
specialist(s) in order to ascertain 
whether chronic colon and liver disorders 
are currently manifested and, if so, 
whether they are at least as likely as 
not proximately due to, or the result of, 
the veteran's peptic ulcer disease with 
vagotomy and pyloroplasty.  The examiner 
who reviews the veteran's colon problems 
should also indicate whether any colon 
disorder shown on examination is, in 
fact, a symptom of, or part and parcel 
of, the veteran's service-connected 
peptic ulcer disease.  The examiner who 
reviews the veteran's liver problems 
should also indicate whether any liver 
disorder shown on examination is, in 
fact, a symptom of, or part and parcel 
of, the veteran's service-connected 
hepatitis.

With regard to each examination requested 
herein, all tests indicated should be 
conducted, and all findings, and the 
reasons therefor, should be set forth in 
a clear, logical, and legible manner on 
each examination report.  The veteran's 
claims folder is to be made available to 
each examiner, for his or her review and 
referral, prior to each examination.

3.  Following completion of the above 
actions, the RO should review the 
veteran's claims and determine whether 
service connection can now be granted for 
chronic colon and liver disorders, either 
on direct or secondary bases, to include 
a determination as to whether either or 
both disorders are part and parcel of 
peptic ulcer disease and hepatitis, 
respectively.  The RO should also 
determine whether increased ratings can 
be awarded for peptic ulcer disease with 
vagotomy and pyloroplasty, and for 
hepatitis; with regard to hepatitis, such 
review should include consideration of 
"staged" ratings in accordance with 
Fenderson v. West, 12 Vet. App. 119 
(1999).  In addition, the RO should 
determine whether service connection can 
now be granted for PTSD, pursuant to any 
evidence received, or development 
undertaken, in accordance with the VCAA 
development requested herein.  

If the decision remains in any manner 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case, and 
with the appropriate period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to address due process concerns.  No inference as to the 
ultimate disposition of these claims should be made.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




